The proceedings of the district court which are challenged here were had in a contempt proceeding in the 1.  INTOXICATING district court of Polk County. A citation for LIQUORS:     contempt was served upon the petitioner. He was injunction:  charged with the violation of a previous liquor notice of    injunction entered by the same court on June 6, decree.      1923.
I. The first contention of the petitioner is that he had no notice of the injunctional decree entered against him in June, 1923. Notice of the equity proceeding in which the injunctional decree was entered, was duly served upon the petitioner in February of the same year. The case was brought for the *Page 763 
March term. The petitioner defaulted as a defendant therein. The case was continued to the June term, and the decree was entered in such term. The argument is that the petitioner was not subject to contempt proceeding for violation of such injunction, without proof that he had notice that such injunctional decree had been actually entered against him. He contends that, though he had been served with notice of the proceeding praying for such decree, he was not bound to know that the proceeding had actually resulted in such decree. We have recently passed on this identical question. Labozetta v. District Court, 200 Iowa 1339. Our holding in that case was adverse to this contention of the petitioner's.
II. It is further urged that the evidence was wholly insufficient to justify a finding by the district court that the petitioner had violated the injunctional decree.
It appears that a raid had been made upon the dwelling apartment of the petitioner on October 28, 1924, and that the officers had found concealed in the oven of a gas stove nine pints of whisky, containing 49 per cent of 2.  INTOXICATING alcohol by volume and 41.6 per cent by weight. LIQUORS:     This apartment was occupied by the petitioner contempt:    and his wife and by none other. He was not at evidence.    home at the time of the seizure. His wife, at the time of the seizure, denied all knowledge of the presence of the intoxicating liquor. The further circumstances are made to appear that, on December 20th preceding, the same officials had made a raid upon the apartment, and that the petitioner had at that time in his possession a gallon jug, which he hastily carried to an open window. He there broke the jug and spilt its contents. These contents gave forth a strong odor of intoxicating liquor. Ten days later, a second raid was made upon him, at which time he had in his possession a teapot, the contents of which he poured into a sink while the officers were trying to get possession thereof. Such contents also had the strong odor of intoxicating liquor. These circumstances were proper for the consideration of the trial court in determining his relation to the intoxicating liquor found in the same apartment on October 28, 1924. The petitioner testified, as a witness, in the proceeding here under review, and denied all knowledge of the presence of the intoxicating liquor thus seized. His wife also testified as a witness, in *Page 764 
his behalf, to the effect that the intoxicating liquor belonged to her exclusively, and that she had procured the same for the purpose of a party which she was about to give. The testimony of the wife was seriously impeached by the positive statements to the contrary which she had made to the officers at the time of the seizure. We think the evidence was quite abundant to justify the court in the conclusion reached.
The writ heretofore issued is therefore annulled, and the judgment of the district court is, accordingly, affirmed. —Affirmed.
De GRAFF, C.J., and ALBERT and MORLING, JJ., concur.